Citation Nr: 1444532	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel






INTRODUCTION

The Veteran served on active duty from April 1982 to April 1992.  He died in November 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the appellant was notified that she was scheduled for a Board hearing on May 12, 2014, in connection with her appeal.  The appellant failed to appear for the hearing and no request for postponement was received.  

In such a circumstance, the Board would usually process the appeal as though the request for a hearing had been withdrawn, absent good cause for failing to appear.  See 38 C.F.R. §§ 20.702, 20.704(d) (2013).  However, in an August 2014 correspondence, the RO informed the appellant that she would again be scheduled for a hearing before the Board regarding her appeal.  

The appellant should not be prejudiced because of an administrative error on the part of the agency and she should be scheduled for another Board hearing on remand.  

Accordingly, the case is REMANDED for the following action:

Contact the appellant and schedule her for a hearing before a Veterans Law Judge at the local VA office, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the appellant withdraws the hearing request, or she fails to report for the scheduled hearing for good cause, the claim folder should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



